MORTON, District Judge.
Gay & Sturgis were stockbrokers against whom an involuntary petition was filed on May 22, 1914. Adjudication followed, and the case was referred to Mr. Referee Gibbs. As is not uncommon in failures of this character, many claims, were made to specific property in the hands of the trustees. On December 28, 1914, the trustees petitioned:
“That the time within which customers and creditors of said firm may bring petitions for the reclamation of securities and claims to establish liens on the cash now in the possession of said trustees might be limited and fixed.”
An order of notice thereon was issued by the referee, returnable January 16, 1915. Numerous creditors appeared in objection to the petition. The referee, after hearing, granted the prayer of the petitioners, and made a decree fixing February 20, 1915, as “the last day for customers and creditors of said bankrupts to file petitions with the *128court for the reclamation of securities and to establish liens on'the cash now in the possession of said trustees.” The time limited was subsequently extended to March 20, 1915. The objecting creditors brought petitions for review, and the matter is here on the certificate of the referee.
[1] The certificate, as I understand it, shows that the referee decided that it was proper to establish a time limit requested by the trustees, and that the time limit established by him was a reasonable one for this case. These are findings of fact, and, as the evidence is not reported, must stand.
[2] The only question now open is whether, assuming the referee’s action to have been advisable, and the time fixed reasonable, he had power to make the decree in question. I rule that he did. In re McIntyre & Co., 24 Am. Bankr. Rep. 4, 176 Fed. 552, 100 C. C. A. 140; Nauman Co. v. Bradshaw, 27 Am. Bankr. Rep. 565, at 567, 193 Fed. 350, 113 C. C. A. 274.
’ Decree affirmed, except that the time limited is extended to and including May 15, 1915.